Citation Nr: 1129937	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  10-04 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a burial allowance in excess of $2,000.


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel









INTRODUCTION

The Veteran had active military service from April 1966 to April 1968.  He died in August 2007; the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a May 2008 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.


FINDINGS OF FACT

1. The Veteran died in August 2007; he was subsequently buried.

2. An October 2007 rating decision granted service connection for the cause of the Veteran's death.

3. In May 2008, VA authorized and paid burial benefits in the total amount of $2,000, the maximum allowable by law.


CONCLUSION OF LAW

Entitlement to a burial allowance in excess of $2,000 is not warranted.  38 U.S.C.A. §§ 2307, 2308 (West 2002 & Supp. 2010); 38 C.F.R. § 3.1600 (2010).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  The U.S. Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to an appellant's claim if resolution of that claim is based on statutory interpretation, rather than consideration of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

In the instant case the facts are not in dispute.  Resolution of the appellant's appeal is dependent on interpretation of the regulations pertaining to burial benefits.  Therefore, because no reasonable possibility exists that would aid in substantiating this claim, further development under the VCAA is not warranted.  See 38 U.S.C.A. § 5103A; Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Smith v. Gober, 14 Vet. App. 227 (2000) (VCAA has no effect on appeal limited to interpretation of law).

Analysis

In any case in which a veteran dies as the result of a service-connected disability or disabilities, the Secretary, upon request of the survivors of such veteran, shall pay the burial and funeral expenses incurred in connection with the death of the veteran, including the cost of transporting the body to the place of burial, in the amount not exceeding the greater of (1) $2,000, or (2) the amount authorized to be paid under section 8134(a) of title 5 in the case of a Federal employee whose death occurs as the result of an injury sustained in the performance of duty.  Funeral and burial benefits provided under this section shall be in lieu of any benefits authorized under sections 2302 and 2303(a)(1) and (b) of this title.  38 U.S.C.A. § 2307; see also 38 C.F.R. § 3.1600.

Under 38 U.S.C.A. § 2302(a), VA may pay a sum not exceeding $300 to cover funeral and burial expenses for a deceased veteran who at the time of death was in receipt of compensation or a pension.  Additionally, irrespective of whether a veteran is in receipt of compensation or pension at death, if he or she dies in a VA facility in which he or she was admitted in compliance with the parameters of 38 U.S.C.A. § 2303(a), VA shall pay the actual cost (not to exceed $300) of the burial and funeral expenses.  38 U.S.C.A. § 2303(a)(1).

Where a veteran dies as the result of a service-connected disability, or is in receipt of (but for the receipt of retirement pay or pension under this title would have been entitled to) disability compensation, the Secretary may pay, in addition to any amount paid pursuant to section 2302 or 2307 of this title, the cost of transportation of the deceased veteran for burial in a national cemetery.  Such payment shall not exceed the cost of transportation to the national cemetery nearest the veteran's last place of residence in which burial space is available.  38 U.S.C.A. § 2308; see also 38 C.F.R. §§ 3.1600, 3.1604-3.1606.  The transportation costs may include the following costs of transporting by hearse: (1) charge for pickup of remains from place hospitalized, or place of death; and (2) charge for one later removal by hearse to place of burial.  These charges will not exceed those made to the general public for the same services.  Payment of hearse charges for transporting the remains over long distances are limited to the prevailing common carrier rates when common carrier service is available and can be easily and effectively utilized.  38 C.F.R. § 3.1606(b).

In the instant case, the Veteran died in August 2007 and was subsequently buried.  In an October 2007 rating decision, the Veteran's cause of death was determined to be service connected.  The appellant has stated that total burial expenses exceed $2,000, and supplied a statement noting total funeral expenses of $5074.24.  In a May 2008 determination, the RO notified the appellant that benefits of $2,000 were granted for funeral costs.  

Significantly, as the appellant was awarded the greater benefit under 38 U.S.C.A. § 2307, benefits under 38 U.S.C.A. §§ 2302, 2303 are not payable.  See 38 U.S.C.A. § 2307.  She maintains that VA should pay for all her funeral, transportation and burial expenses, not just up to $2,000 as his cause of death was connected to active service and she has heard that VA would pay for all of her expenses.  However, the Board notes that payment of more than $2,000 is precluded by law.  Additionally, as the Veteran's remains were not transported to a national cemetery, separate payment for transportation costs is not authorized.  See 38 U.S.C.A. § 2308.

The Board sympathizes with the appellant for her loss and for the added expenses she has faced concerning funeral arrangements.  However, the maximum allowance available under the law has been established by Congress.  The law and regulations applicable to the claim, as set forth above, provide that no more than $2,000 may be authorized for burial benefits.  38 U.S.C.A. §§ 2307, 2308.

The Board finds that it is legally precluded from granting burial benefits in excess of $2,000, and the appellant's claim must be denied as a matter of law.  38 U.S.C.A. §§ 2307, 2308; see Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (the claim should be denied as a matter of law if the law, and not the evidence is dispositive).









ORDER

Entitlement to a burial allowance in excess of $2,000 is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


